Exhibit 10.B


BB&T CORPORATION


2004 STOCK INCENTIVE PLAN


NONQUALIFIED STOCK OPTION AGREEMENT
(NON-EMPLOYEE DIRECTORS)

Name of Participant:             Grant Date:           Number of Shares Subject
to Option:           Type of Option:  Nonqualified Option         Date Vesting
Begins:           Expiration Date:            

          THIS AGREEMENT (the “Agreement”), dated effective as of ___________
___, 20__, between BB&T Corporation, a North Carolina corporation (“BB&T”) for
itself and its Affiliates, and «First_Name» «MI» «Last_Name», a director of BB&T
(the “Participant”), is made pursuant and subject to the provisions of the BB&T
Corporation 2004 Stock Incentive Plan, as it may be amended and/or restated (the
“Plan”).

          BB&T desires to carry out the purposes of the Plan by affording the
Participant an opportunity to purchase shares of BB&T’s common stock, $5.00 par
value per share (the “Common Stock”), as hereinafter provided.

          In consideration of the foregoing, of the mutual promises set forth
below and of other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto, intending to be legally
bound, agree as follows:

1.  

Incorporation of Plan. The rights and duties of BB&T and the Participant under
this Agreement shall in all respects be subject to and governed by the
provisions of the Plan, the terms of which are incorporated herein by reference.
In the event of any conflict between the provisions in the Agreement and those
of the Plan, the provisions of the Plan shall govern. Unless otherwise provided
herein, capitalized terms in this Agreement shall have the same definitions as
set forth in the Plan.


2.  

Grant of Option. Pursuant to the Plan, effective as of ___________ ___, 20__
(the “Grant Date”), BB&T grants to the Participant, subject to the terms and
conditions of the Plan and related resolutions of the Board of Directors, and
subject further to the terms and conditions herein, the right and option (the
“Option”) to purchase from BB&T all or any part of an aggregate of «Options_»
shares (the “Shares”) of Common Stock at a purchase price (the “Option Price”)
of $_______ per share, such Option Price being the Fair Market Value per share
of Common Stock on the Grant Date. This Option is designated as a Nonqualified
Option and, as such, is not intended to be an incentive stock option under
Section 422 of the Internal Revenue Code of 1986, as amended (the “Code”). Such
Option will be vested and exercisable as hereinafter provided.


--------------------------------------------------------------------------------


3.  

Terms and Conditions. The Option is subject to the following terms and
conditions:


(a)

Expiration Date. Unless the Option terminates earlier pursuant to the terms of
the Plan or this Agreement, the Option shall expire on ___________ ___, 20__
(the “Expiration Date”) (such term commencing with the Grant Date and ending on
the Expiration Date being referred to as the “Option Period”).


(b)

Exercise of Option. Except as provided in Sections 4, 5, 6, 7 and 9 and subject
to the authority of the Administrator to accelerate the exercisability of this
Option, this Option shall become vested and exercisable with respect to twenty
percent (20%) of the Shares subject to the Option on the first anniversary of
the Grant Date and with respect to an additional twenty percent (20%) of the
Shares subject to the Option on each anniversary of the Grant Date over the
following four years, so that the Option shall be fully vested and fully
exercisable on the fifth anniversary of the Grant Date. To the extent the Option
has become vested and exercisable in accordance with the preceding sentence, it
shall continue to be vested and exercisable until the earlier of the termination
of the Participant’s rights hereunder pursuant to Sections 4, 5, 6, 7 and 9, or
until the Expiration Date. The Option may be exercised with respect to any
number of whole shares less than the full number for which the Option could be
exercised. A partial exercise of the Option shall not affect the Participant’s
right to exercise the Option with respect to the remaining Shares, subject to
the conditions of the Plan and this Agreement. The Option may not be exercised
at any time unless the Participant shall have been in the continuous service as
a director of BB&T from the date hereof to the Exercise Date of the Option,
subject to the provisions of Sections 4, 5, 6, 7 and 9.


(c)

Method of Exercising and Payment for Shares. The Option shall be exercised by
written notice (the “Notice of Exercise”) accompanied by payment of the Option
Price, delivered to the attention of the Human Systems Division at the office of
BB&T Corporation, P.O. Box 1215, 200 West Second Street, Winston-Salem, North
Carolina 27102, or at such other location selected by BB&T. The Exercise Date
shall be the date on which BB&T has received both the Notice of Exercise and
payment of the Option Price (except as may be otherwise permitted for option
exercises made pursuant to Section 6.05(c) of the Plan). Payment of the Option
Price may be made (i) in cash or by cash equivalent, and, if permitted under
applicable law, payment may also be made (ii) by delivery of shares of Common
Stock owned by the Participant at the time of exercise for a period of at least
six months (or such other time period necessary to avoid variable accounting or
other accounting consequences deemed unacceptable to the Administrator); (iii)
by delivery of written Notice of Exercise to BB&T and delivery to a broker of
written notice of exercise and irrevocable instructions to promptly deliver to
BB&T the amount of sale or loan proceeds to pay the Option Price; or (iv) by any
combination of the foregoing methods. Shares delivered in payment of the Option
Price shall be valued at their Fair Market Value on the Exercise Date, as
determined in accordance with the Plan. Upon the exercise of an Option in whole
or in part, payment of the Option Price in accordance with the provisions of the
Plan and this Agreement, and satisfaction of such other conditions as may be
established by the Administrator, BB&T shall promptly deliver to the Participant
a certificate or certificates for the Shares purchased.


     

In the event that the Option shall be exercised pursuant to this Section 3 by
any person other than the Participant, the Notice of Exercise shall be
accompanied by appropriate proof of the right of such person to exercise the
Option.


2

--------------------------------------------------------------------------------


(d)

Shareholder Rights. The Participant and his legal representative, legatees or
distributees shall not be deemed to be the holder of any Shares subject to the
Option and shall not have any rights of a shareholder unless and until
certificates for such Shares have been issued and delivered to him or them under
the Plan. The Option shall not provide dividend or dividend equivalent rights
and the Participant shall have no dividend rights unless and until Shares have
been issued to him pursuant to the exercise of the Option. A certificate or
certificates for Shares of Common Stock acquired upon exercise of the Option
shall be issued in the name of the Participant (or his beneficiary) and
distributed to the Participant (or his beneficiary) as soon as practicable
following receipt of Notice of Exercise and payment of the Option Price (except
as may otherwise be determined by BB&T in the event of payment of the Option
Price pursuant to Section 6.05(c) of the Plan).


(e)

Nontransferability of Option. The Option shall not be transferable (including by
sale, assignment, pledge or hypothecation) other than by will or the laws of
intestate succession, except as may be permitted by the Administrator in its
sole discretion (and in a manner consistent with the registration provisions of
the Securities Act). Except as may be permitted by the preceding sentence, (i)
during the lifetime of the Participant, the Option may be exercised only by the
Participant; and (ii) no right or interest of a Participant in the Option shall
be liable for, or subject to, any lien, obligation or liability of such
Participant. The designation of a beneficiary in accordance with the Plan shall
not constitute a transfer.


4.  

Termination of Service. Except as provided in Sections 5, 6 and 7(and unless
otherwise determined by the Administrator), in the event that the service of the
Participant with BB&T terminates for any reason other than Retirement, death or
Disability, the Participant may exercise the Option only with respect to those
Shares of Common Stock as to which the Option has become vested and exercisable
pursuant to Section 3(b) as of the date of his termination. The Participant may
exercise the Option with respect to such Shares no more than thirty (30) days
after the date of the Participant’s termination of service (but in any event
prior to the Expiration Date), and the Option shall terminate at the end of such
30-day period.


5.  

Exercise After Retirement. In the event that the Participant remains in the
continuous service of BB&T from the Grant Date until the Participant’s
Retirement (as determined in accordance with the retirement policies of BB&T
applicable to the members of the Board of Directors), the Option shall become
fully vested and fully exercisable as of the date of his Retirement without
regard to the installment exercise limitations set forth in Section 3(b). The
Participant may exercise the Option following his Retirement until the
Expiration Date.


6.  

Exercise in the Event of Death. In the event that the Participant remains in the
continuous service of BB&T from the Grant Date until his death, the Option shall
become fully vested and fully exercisable as of the date of death without regard
to the installment exercise limitations set forth in Section 3(b). The Option
shall be exercisable by such person or persons who are designated as the
Participant’s beneficiary in accordance with the terms of the Plan and this
Agreement, or, if no such valid beneficiary designation exists, then by the
Participant’s estate or by such person or persons as shall have acquired the
right to exercise the Option by will or the laws of descent and distribution.
The person or persons entitled to exercise the Option following the
Participant’s death may exercise the Option until the Expiration Date.


3

--------------------------------------------------------------------------------


7.  

Exercise in the Event of Disability. In the event that the Participant remains
in the continuous service of BB&T from the Grant Date until the date of his
Disability (as determined in accordance with the disability policies and
procedures of BB&T applicable to members of the Board of Directors), the Option
shall become fully vested and fully exercisable as of the date of his
termination of service on account of his Disability without regard to the
installment exercise limitations set forth in Section 3(b). The Participant may
exercise the Option following such termination of service until the Expiration
Date.


8.  

Fractional Share. A fractional share shall not be issuable hereunder, and when
any provision hereof may entitle the Participant to a fractional share, such
fraction shall (unless the Administrator determines otherwise) be disregarded.


9.  

Change of Corporate Control.


(a)

Notwithstanding Sections 3, 4, 5, 6 and 7, and in the event that there is
“Change of Control” as defined in this Section 9, of BB&T subsequent to the date
hereof, the Option shall become fully vested and fully exercisable as of the
effective date of such event without regard to the installment exercise
limitations set forth in Section 3(b).


(b)

For purposes of this Section 9, a “Change of Control” will be deemed to have
occurred on the earliest of the following dates: (i) the date any person or
group of persons (as defined in Section 13(d) and 14(d) of the Securities
Exchange Act of 1934, as amended (the “Exchange Act”)), together with its
affiliates, excluding employee benefit plans of BB&T and its Affiliates, is or
becomes, directly or indirectly, the “beneficial owner” (as defined in Rule
13d-3 promulgated under the Exchange Act) of securities of BB&T representing
twenty percent (20%) or more of the combined voting power of BB&T’s then
outstanding securities; or (ii) the date when, as a result of a tender offer or
exchange offer for the purchase of securities of BB&T (other than such an offer
by BB&T for its own securities), or as a result of a proxy contest, merger,
consolidation or sale of assets, or as a result of any combination of the
foregoing, individuals who at the beginning of any two-year period during the
term of the Option constituted BB&T’s Board of Directors, plus new directors
whose election or nomination for election of BB&T’s shareholders is approved by
a vote of at least two-thirds of the directors still in office who were
directors at the beginning of such two-year period (collectively, the
“Continuing Directors”), cease for any reason during such two-year period to
constitute at least two-thirds of the members of such Board of Directors; or
(iii) the date the shareholders of BB&T approve a merger or consolidation of
BB&T with any other corporation or entity regardless of which entity is the
survivor other than a merger or consolidation which would result in the voting
securities of BB&T or such surviving entity outstanding immediately prior
thereto continuing to represent (either by remaining outstanding or being
converted into voting securities of the surviving entity) at least sixty percent
(60%) of the combined voting power of the voting securities of BB&T or such
surviving entity outstanding immediately after such merger or consolidation
(provided, however, that if consummation of such merger, consolidation or
reorganization is subject to the approval of regulatory authorities, then,
unless the Administrator determines otherwise, a “Change of Control” shall not
be deemed to occur until the later of the date of approval of such merger or
other event by the shareholders or the date of final regulatory approval of such
merger or other event); or (iv) the date the shareholders of BB&T approve a plan
of complete liquidation or winding-up of BB&T or an agreement for the sale or
disposition by BB&T of all or substantially all of BB&T’s assets; or (v) any
event occurs that the Board of Directors determines should constitute a change
of control.


4

--------------------------------------------------------------------------------


10.  

No Right to Continued Service; Forfeiture of Award. Neither the Plan, the grant
of the Option nor any other action related to the Plan shall confer upon the
Participant any right to continue in the service of BB&T or an Affiliate or
affect in any way with the right of BB&T to terminate an individual’s service at
any time. Except as otherwise expressly provided in the Plan or this Agreement,
all rights of the Participant under the Plan with respect to the Option shall
terminate upon termination of the service of the Participant to BB&T.


11.  

Superseding Agreement. This Agreement supersedes any statements, representations
or agreements of BB&T with respect to the grant of the Option or any related
rights, and the Participant hereby waives any rights or claims related to any
such statements, representations or agreements. This Agreement does not
supersede or amend any existing confidentiality agreement, nonsolicitation
agreement, noncompetition agreement, employment agreement or any other similar
agreement between the Participant and BB&T, including, but not limited to, any
restrictive covenants contained in such agreements.


12.  

Amendment and Termination; Waiver. Subject to the terms of the Plan, this
Agreement may be modified or amended only by the written agreement of the
parties hereto. The waiver by BB&T of a breach of any provision of the Agreement
by the Participant shall not operate or be construed as a waiver of any
subsequent breach by the Participant. Notwithstanding the foregoing, the
Administrator shall have unilateral authority to amend the Plan and this
Agreement (without Participant consent) to the extent necessary to comply with
applicable law or changes to applicable law (including but in no way limited to
Code Section 409A and related regulations or other guidance and federal
securities laws), and the Participant hereby consents to any such amendments to
the Plan and this Agreement.


13.  

Withholding; Tax Matters.


(a)

BB&T shall withhold all required local, state, federal, foreign and other taxes
and any other amount required to be withheld by any governmental authority or
law from any amount payable in cash with respect to the Option. Prior to the
delivery or transfer of any certificate for Shares or any other benefit
conferred under the Plan, BB&T may require the Participant to pay to BB&T in
cash the amount of any tax or other amount required by any governmental
authority to be withheld and paid over by BB&T to such authority for the account
of such recipient. Notwithstanding the foregoing, the Administrator may
establish procedures to permit a recipient to satisfy any such obligation in
whole or in part, and any local, state, federal, foreign or other income tax
obligations relating to the Option, by electing (the “election”) to have BB&T
withhold shares of Common Stock from the Shares to which the recipient is
entitled. The number of shares to be withheld shall have a Fair Market Value as
of the date that the amount of tax to be withheld is determined as nearly equal
as possible to (but not exceeding) the amount of such obligations being
satisfied. Each election must be made in writing to the Administrator in
accordance with election procedures established by the Administrator.


(b)

BB&T has made no warranties or representations to the Participant with respect
to the tax consequences (including but not limited to income tax consequences)
related to the Option or issuance, transfer or disposition of Shares following
exercise of the Option, and the Participant is in no manner relying on BB&T or
its representatives for an assessment of such tax consequences. The Participant
acknowledges that there may be adverse tax consequences related to the grant of
the Option or the acquisition or disposition of the Shares subject to the Option
and that the Participant should consult a tax advisor prior to such grant,
acquisition or disposition. The Participant acknowledges that he has been
advised that he should consult with his own attorney, accountant, and/or tax
advisor regarding the decision to enter into this Agreement and the consequences
thereof. The Participant also acknowledges that BB&T has no responsibility to
take or refrain from taking any actions in order to achieve a certain tax result
for the Participant.


5

--------------------------------------------------------------------------------


14.  

Severability. The provisions of this Agreement are severable and if any one or
more provisions may be determined to be illegal or otherwise unenforceable, in
whole or in part, the remaining provisions shall nevertheless be binding and
enforceable.


15.  

Right of Offset. Notwithstanding any other provision of the Plan or the
Agreement, BB&T may reduce the amount of any benefit or payment otherwise
payable to or on behalf of the Participant by the amount of any obligation of
the Participant to BB&T or an Affiliate that is or becomes due and payable, and
the Participant shall be deemed to have consented to such reduction.


16.  

Counterparts; Further Instruments. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. The parties hereto agree
to execute such further instruments and to take such further action as may be
reasonably necessary to carry out the purposes and intent of this Agreement.


17.  

Notices. Any and all notices under the Option shall be in writing, and sent by
hand delivery or by certified or registered mail (return receipt requested and
first-class postage prepaid), in the case of BB&T, to its Human Systems Division
to the attention of the Human Systems Division Manager, and in the case of the
Participant, to the last known address of the Participant as reflected in BB&T’s
records.


18.  

Governing Law. This Agreement shall be governed by and construed in accordance
with the laws of the State of North Carolina, without regard to the principles
of conflicts of law, and in accordance with applicable United States federal
laws.


19.  

Successors and Assigns. Subject to the limitations stated herein and in the
Plan, this Agreement shall be binding upon and inure to the benefit of the
Participant and his executors, administrators and permitted transferees and
beneficiaries and BB&T and its successors and assigns.


20.  

Compliance with Laws; Restrictions on Option and Shares. BB&T may impose such
restrictions on the Option and Shares or any other benefits underlying the
Option as it may deem advisable, including without limitation restrictions under
the federal securities laws, federal tax laws, the requirements of any stock
exchange or similar organization and any blue sky, state or foreign securities
laws applicable to such securities. Notwithstanding any other provision in the
Plan or this Agreement to the contrary, BB&T shall not be obligated to issue,
deliver or transfer Shares of Common Stock under the Plan, make any other
distribution of benefits under the Plan, or take any other action, unless such
delivery, distribution or action is in compliance with all applicable laws,
rules and regulations (including but not limited to the requirements of the
Securities Act). BB&T may cause a restrictive legend to be placed on any
certificate for Shares issued pursuant to the Option in such form as may be
prescribed from time to time by applicable laws and regulations or as may be
advised by legal counsel.


6

--------------------------------------------------------------------------------


21.  

Adjustment of Awards upon the Occurrence of Certain Unusual or Nonrecurring
Events. The Administrator shall have authority to make adjustments to the terms
and conditions of the Option in recognition of unusual or nonrecurring events
affecting BB&T or any Affiliate, or the financial statements of BB&T or any
Affiliate, or of changes in applicable laws, regulations or accounting
principles, if the Administrator determines that such adjustments are
appropriate in order to prevent dilution or enlargement of the benefits or
potential benefits intended to be made available under the Plan or necessary or
appropriate to comply with applicable laws, rules or regulations.


22.  

Cash Settlement. Notwithstanding any provision of the Plan or the Agreement to
the contrary, the Administrator may cause the Option or portion thereof to be
canceled in consideration of an alternative award or cash payment of an
equivalent cash value, as determined by the Administrator, made to the holder of
such canceled Award.


          IN WITNESS WHEREOF, BB&T has caused this Agreement to be signed by a
duly authorized officer, and the Participant has affixed his signature hereto.

              BB&T CORPORATION      By:     /S/ John A. Allison    
          Chairman and CEO                     _____________________    
          Participant   








7

--------------------------------------------------------------------------------
